DETAILED ACTION
Re application number 16/888116, this action responds to the amended claims dated 01/13/2022.
At this point, claims 1, 5, 10, 12, 15-16, 20, 25, 27, and 30 have been amended.  Claims 4 and 19 have been cancelled.  Claims 1-3, 5-18, and 20-30 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Agent Stephanie Winner (523711) via telephone on 05/18/2022.
With respect to claims as filed on 01/13/2022, please amend claims 1, 3, 5, 8, 10, 12, 15-16, 18, 20, 23, 25, 27, and 30, as follows:

LISTING OF CLAIMS
1.	(Currently Amended): A computer-implemented method, comprising:
receiving an instruction specifying a memory block of a memory, wherein the memory block can store values in a compressed or an uncompressed format;
accessing auniform, wherein the values are uniform when differences between each value and an anchor value is within a predefined threshold
determining that the values are uniform based on the indication, wherein the compression status stores an index corresponding to a uniform value of the memory block; and
in response to determining that the values are uniform, providing a software access to the valuesare otherwise inaccessible to the software.  

3.  (Currently Amended):  The computer-implemented method of claim 2, wherein the compression status is accessible by kernel mode software without utilizing the 

5.  (Currently Amended):	[[A]]The computer-implemented method of claim 1, the method further comprising:



receiving a second instruction specifying the memory block; and
providing [[a]]the uniform value that represents all of the values associated with the memory block. 

8. (Cancelled).  

10.  (Currently Amended):	A computer-implemented method, comprising:
receiving an instruction specifying a memory block of a memory, wherein the memory block can store values in a compressed or an uncompressed format;
accessing auniform, wherein the values are uniform when differences between each value and an anchor value is within a predefined threshold
determining that the values are uniform based on the indication, wherein the compression status stores an index corresponding to a uniform value of the memory block; 
in response to determining that the values are uniform, providing  access
receiving a second instruction that specifies the memory block and an operand, wherein the operand indicates that the values are uniform; and
updating the compression status based on the operand.

12. (Currently Amended):	[[A]]The computer-implemented method of claim 11, the method further comprising:





receiving a third instruction specifying the memory block and values in the software-defined compression format; and
writing the values in the software-defined compression format to the memory block.  

15. (Currently Amended):	[[A]]The computer-implemented method of claim 14, the method further comprising:



	
wherein the information and values are made accessible to a second software on the second processing node.

16. (Currently Amended):  A system, comprising:
a processor coupled to a memory and configured to:
receive an instruction specifying a memory block of the memory, wherein the memory block can store values in a compressed or an uncompressed format;
access auniform, wherein the values are uniform when differences between each value and an anchor value is within a predefined threshold
determine that the values are uniform based on the indication, wherein the compression status stores an index corresponding to a uniform value of the memory block; and
in response to determining that the values are uniform, provide access to the valuesare otherwise inaccessible to the software.  

18. (Currently Amended): The system of claim 17, wherein the compression status is accessible by kernel mode software without utilizing the 

20.  (Currently Amended):	[[A]]The system of claim 16, 




wherein the processor is further configured to: 
receive a second instruction specifying the memory block; and
provide a uniform value that represents all of the values associated with the memory block. 

23. (Cancelled).  

25.  (Currently Amended):	A system, comprising:
a processor coupled to a memory and configured to:
receive an instruction specifying a memory block of the memory, wherein the memory block can store values in a compressed or an uncompressed format;
access auniform, wherein the values are uniform when differences between each value and an anchor value is within a predefined threshold
determine that the values are uniform based on the indication, wherein the compression status stores an index corresponding to a uniform value of the memory block; 
in response to determining that the values are uniform, provide access
receive a second instruction that specifies the memory block and an operand, wherein the operand indicates that the values are uniform; and
update the compression status based on the operand.

27.  (Currently Amended):	[[A]]The system of claim 26, 






wherein the processor is further configured to:
receive a third instruction specifying the memory block and values in the software-defined compression format; and
write the values in the software defined compression format to the memory block.  

30.  (Currently Amended):	[[A]]The system of claim 29, 





wherein the information and values are made accessible to a second software on the second processing node.

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-3, 5-7, 9-18, 20-22, and 24-30 are considered as allowable subject matter.

Re claims 1 and 16, Verrilli discloses an indication of whether data is compressed or uncompressed (¶ 46-48).  McIlroy discloses metadata which indicates compression status, as well as providing access protection (¶ 26, 36-37).  However, Verrilli and McIlroy do not specifically disclose that the compression status includes an indication of whether the values associated with the memory block are uniform, wherein the values are uniform when differences between each value and an anchor value is within a predefined threshold; determining that the values are uniform based on the indication, wherein the compression status stores an index corresponding to a uniform value of the memory block; and in response to determining that the values are uniform, providing a software access to the values which are otherwise inaccessible to the software.  Furthermore, this limitation, in combination with the other limitations of the claims, would not have been obvious over Verrilli and McIlroy.

Re claims 10 and 25, Verrilli discloses an indication of whether data is compressed or uncompressed (¶ 46-48).  McIlroy discloses metadata which indicates compression status, as well as providing access protection (¶ 26, 36-37).  However, Verrilli and McIlroy do not specifically disclose that the compression status includes an indication of whether the values associated with the memory block are uniform, wherein the values are uniform when differences between each value and an anchor value is within a predefined threshold; determining that the values are uniform based on the indication, wherein the compression status stores an index corresponding to a uniform value of the memory block; and in response to determining that the values are uniform, providing a software access to the compression status, which is otherwise inaccessible to the software.  Furthermore, this limitation, in combination with the other limitations of the claims, would not have been obvious over Verrilli and McIlroy.


Claims 2-3, 5-9, 11-15, 17-18, 20-24, and 26-30 are allowable as dependent upon one of claims 1, 10, 16, and 25 above, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Goldschmidt, whose telephone number is 571-270-3489.  The examiner can normally be reached from M-F 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi, can be reached at 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132